 2AO 435             Case       2:20-cv-01143-DLR               Document
                                      Administrative Office of the                111 Filed 08/19/20 Page
                                                                   United States Courts                   1 of 1USE ONLY
                                                                                                      FOR COURT
 AZ Form(Rev. )                                                                                                 DUE DATE:
                                                 TRANSCRIPT ORDER

1. NAME                                                                               2. PHONE NUMBER                   3. DATE
           Alexis Danneman                                                              602-351-8201                               08-19-2020
4. FIRM NAME
                 Perkins Coie LLP
5. MAILING ADDRESS                                                                    6. CITY                           7. STATE         8. ZIP CODE
                         2901 N. Central Avenue, Suite 2000                                     Phoenix                   AZ                85379
9. CASE NUMBER                          10. JUDGE                                                             DATES OF PROCEEDINGS
   2:20-cv-01143-DLR                                 Rayes                            11.   08-18-2020                  12.
13. CASE NAME                                                                                                LOCATION OF PROCEEDINGS
   Arizona Democratic Party et al v. Hobbs et al                                      14.   Phoenix                     15. STATE Arizona
16. ORDER FOR
APPEAL                               CRIMINAL                                   CRIMINAL JUSTICE ACT             BANKRUPTCY
NON-APPEAL                           ✔
                                        CIVIL                                      IN FORMA PAUPERIS                 OTHER 6SHFLI\

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

                PORTIONS                                    DATE(S)                              PORTION(S)                           DATE(S)
  VOIR DIRE                                                                            TESTIMONY (6SHFLI\
  OPENING STATEMENT (Plaintiff)
  OPENING STATEMENT (Defendant)
  CLOSING ARGUMENT (Plaintiff)                                                         PRE-TRIAL PROCEEDING
  CLOSING ARGUMENT (Defendant)
  OPINION OF COURT
  JURY INSTRUCTIONS                                                                  ✔OTHER(6SHFLI\)
  SENTENCING                                                                             Entire Hearing                            08-18-2020
  BAIL HEARING
18. ORDER
                        ORIGINAL + 1              FIRST            # OF                 DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                      ADDITIONAL                                                        ESTIMATED COSTS
                                                  COPY                                     (&heck all that apply)
                     copy to ordering party)                      COPIES
    30 DAYS                                                                                PAPER COPY
    14 DAYS                                        
7 DAYS H[SHGLWHG               ✔
                                                                                     ✔     3') HPDLO
    '$<6
                                                   
     DAILY
                                                                                           $6&,, HPDLO
   HOURLY                                          
   REALTIME                                                                           E-MAIL ADDRESS
                                                                                       adanneman@perkinscoie.com
CERTIFICATION (19. & 20.)By signing below, I certify that I will pay all charges
           
                        (deposit plus additional).
                                                                                      NOTE: IF ORDERING 025(7+$121()250$7,
19. SIGNATURE      /s/ Alexis Danneman                                                THERE WILL BE ANADDITIONAL CHARGE.
20. DATE   08-19-2020
TRANSCRIPT TO BE PREPARED BY
                                                                                      ESTIMATE TOTAL

                                                                                      PROCESSED BY                          PHONE NUMBER
ORDER RECEIVED                                    DATE                BY

DEPOSIT PAID                                                                          DEPOSIT PAID

TRANSCRIPT ORDERED                                                                    TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                   LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                      TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                             TOTAL DUE


                    DISTRIBUTION:               COURT COPY            TRANSCRIPTION COPY              ORDER RECEIPT        ORDER COPY
